Exhibit Execution Copy AMENDMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT THIS AMENDMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT (this “Amendment”) dated as of March 28, 2008, is by and among GENESIS CRUDE OIL, L.P., a Delaware limited partnership (the “Borrower”), GENESIS ENERGY, L.P., a Delaware limited partnership (the “Parent”), FORTIS CAPITAL CORP., as administrative agent (in such capacity, together with its successors in such capacity, the “Administrative Agent”) for the lenders party to the Credit Agreement referred to below (collectively, the “Lenders”), and the undersigned Lenders. R E C I T A L S A.(i)The Borrower, the Parent, the Lenders, the Administrative Agent and the other agents referred to therein are parties to that certain Credit Agreement dated as of November 15, 2006 (the “November 2006 Credit Agreement”), pursuant to which the lenders party thereto have made certain Loans and provided certain Commitments (subject to the terms and conditions thereof) to the Borrower and (ii) the Borrower, the guarantors signatory thereto and the Administrative Agent are parties to that certain Guarantee and Collateral Agreement dated as of November 15, 2006 (the “November 2006 Guarantee and Collateral Agreement”). B.In connection with the Davison Acquisition, the Borrower’s formation of a new Restricted Subsidiary, Genesis Alabama Pipeline, LLC, an Alabama limited liability company, and certain other matters, the Parent, the Borrower, the lenders and guarantors party thereto, the Administrative Agent and the other agents and parties referred to therein entered into that certain First Amendment to Credit Agreement and Guarantee and Collateral Agreement dated as of July 25, 2007 (the “First Amendment” and, the November 2006 Credit Agreement as amended by the First Amendment, the “Credit Agreement”). C.
